Citation Nr: 1521391	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  07-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This case was previously remanded by the Board in October 2011, October 2013 and June 2014 for additional development. 


FINDINGS OF FACT

1.  The preponderance of evidence of record shows that the Veteran's back disability is not chronic in nature, and did not have onset during his active service or manifest within one year of separation from service.

2.  The preponderance of evidence of record shows that the Veteran's right knee disability did not have onset during his active service and did not manifest within one year of separation from service.

3.  The preponderance of evidence of record shows the Veteran's right shoulder disability is not chronic in nature, and did not have onset during his active service or manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in September 2005.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the claims file.  VA provided the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The June 2014 Board remand sought further clarification as to whether the Veteran's back disability was chronic in nature.  Specifically, the remand questioned the 1/4 inch leg length disparity as well as the 5 degree curvature of the spine, which were documented in the record.  In response to the Board's remand, the July 2014 VA medical addendum clarified the Veteran has no diagnosis of scoliosis and no curvature of the spine, as evidenced by the recent lumbar spine film in December 2013.  Therefore, the Veteran's back condition is not congenital in nature.  Instead, the examiner indicated what was noted in the record previously may have been a muscle spasm, as opposed to scoliosis, which would have remained permanent.  The examiner also indicated the Veteran's leg length difference is not a disease; it is a normal anatomical variant and is most often asymptomatic.  Therefore, it would not cause significant back pain or deformity of the spine. 

The Board finds the July 2014 VA addendum to satisfy the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Board gives probative weight to the July 2014 examiner's opinion that the Veteran's claims are related to injuries and are not chronic in nature.

The December 2013 VA examination diagnosed the Veteran with bilateral mild shoulder strain as of 2013, bilateral knee strains, with a diagnosis date of 2013 and chronic recurrent lumbar strain, also with a diagnosis date of 2013.  These diagnoses satisfy the first prong of the service connection claims.

As to the in-service element of the claims, an April 1992 treatment note shows the Veteran suffered an injury while playing basketball and was treated for shoulder, back and right knee pain.  Furthermore, there is an earlier service treatment note in February 1992 which indicates recurrent back pain, radiating between the shoulder blades which is exacerbated by lifting.  These in-service treatment notes satisfy the second prong of the service connection claims.

Relating to the causal relationship between the present diagnoses and the in-service injury, the December 2013 VA examiner provided opinions regarding each disability.  

As to the Veteran's right shoulder disability, the examiner offered the opinion that the bilateral shoulder pain was less likely than not incurred in or caused by a service injury, event or illness.  His rationale indicates the Veteran's complaints of bilateral shoulder pain are mostly in the anterior and superior to the shoulders, associated with subluxation or dislocation.  The pain is periodic and somewhat related to lifting his arm over his head.  There is one incident of shoulder pain in the Veteran's service treatment records, documenting pain in between the shoulder blades following an injury.  There was no follow up care or treatment for chronic pain afterwards.  Years later the Veteran developed bilateral shoulder pain.  Moreover, the examiner noted the Veteran was in an automobile accident a few weeks prior to the examination, so the Veteran has muscle aches relating to the accident as well.  However, the examiner's opinion is that it is reasonable to assume that there is no direct relationship between the Veteran's pain in the shoulders without significant evidence or establishing chronicity which is not present.  

Additionally, in a November 2014 VA examination addendum, the examiner opined it is less likely than not that the Veteran's shoulder condition is related to active duty.  In support of this opinion, the examiner indicated the documentation of shoulder pain in service was of a strain and was in relation to back pain, as opposed to shoulder pain.

Relating to the Veteran's right knee disability claim, the December 2013 examiner opined the Veteran's bilateral knee strains were less likely than not caused or incurred in service.  As previously discussed, the Veteran had an incidental injury to both knees when he banged them playing basketball.  There was an initial examination but no follow up.  The reports of bilateral knee pain was years after that basketball injury and was exacerbated by the recent automobile accident.  

Furthermore, a medical addendum provided in November 2014 also indicated the Veteran's knee sprain which was diagnosed during active duty would be unlikely to persist over the time involved until the 2013 examination.  

Lastly, pertaining to the Veteran's back disability, which was previously found to not be a chronic disability, the December 2013 VA examiner opined the Veteran's  lumbar strain is less likely than not caused or by or incurred in service.  The examiner noted the Veteran has a history of back pain but no significant problems at the time of his discharge from the military and there is a lack of evidence to establish chronicity of care.

The Board finds the December 2013 and subsequent November 2014 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the December 2013 and November 2014 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his back, shoulders and knee disabilities of present to his active service.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether any of the Veteran's orthopedic conditions are related to his treatment in active service, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his back, knee and right shoulder conditions were caused are not competent evidence as to a nexus.  

Rather, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disabilities are related to the basketball injury or any incurrence during the Veteran's service.  Moreover, the Board notes the record does not demonstrate continued pain and medical treatment for the back, knees and right shoulder following service, until the more recent automobile accident referenced by the December 2013 examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for back disability, right knee disability and a shoulder disability.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a shoulder disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


